UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1024


JULIUS TATE,

                Plaintiff – Appellant,

          v.

TERESA FRANKLIN, Nurse; DR. STRICKLAND; LT. TURNER; CORPORAL
SMITH; MAJOR DUNNIGAN; ORANGE COUNTY JAIL MEDICAL DEPARTMENT,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00230-NCT-PTS)


Submitted:   April 28, 2011                 Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius Tate, Appellant Pro Se.  Robert T. Numbers, II, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina;
Charles Houston Foppiano, BATTEN LEE, PLLC, Cary, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julius Tate seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing several of the Defendants from his 42 U.S.C. § 1983

(2006) action.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Tate seeks to appeal is neither a final

order   nor    an    appealable   interlocutory   or    collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.             We

dispense      with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                       2